Citation Nr: 0302172	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  96-24 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for residuals of head 
injury with concussion and skull fracture.  

4.  Entitlement to service connection for residuals of nose 
fracture. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1942 to 
January 1954, and from March 1954 to September 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection 
for a back disorder, hypertension, fractured nose, shell 
fragment wounds, face, jaw, and right neck, bilateral 
fracture, lower legs, left shoulder disorder, and residuals 
of fracture of the skull with concussion.  

In a May 1996 rating decision, the RO granted service 
connection for scar, residual of shell fragment wound, right 
side of neck.  

In a subsequent September 1999 rating action, the RO granted 
service connection for shell fragment of wound left shoulder, 
fracture of right tibia, fracture of right knee cap and 
tibia, and continued to deny service connection for a back 
disorder, hypertension, fractured nose, and fracture of skull 
with concussion. 

In regard to the grants of the service connection for shell 
fragment wound, left shoulder, fracture of the left tibia, 
and fracture of right kneecap and tibia, such action is 
considered a full grant of benefits with respect to those 
issues, and the veteran has not filed a notice of 
disagreement as to the ratings assigned.  However, in April 
2002, the RO inadvertently issued a supplemental statement of 
the case (SSOC) as to the denial of service connection for 
fracture of the lower legs.  The local representative also 
included this claim in his July 2002 statement on the 
veteran's behalf.  In July 2002, the RO certified this claim 
for appellate review.  Because the record shows that that 
aspect of the claim has already been granted, in September 
1999, the Board concludes this issue is not before the Board.

The Board notes that the April 2002 SSOC omitted the issue of 
entitlement to service connection for a fractured nose.  It 
is clear to the Board that this issue was inadvertently 
omitted, as it was included from the statement of the case 
(SOC) and the subsequent rating action.  In this regard, the 
veteran was apprised of the laws and regulations pertinent to 
this issue in the SOC.  The Board concludes that the issue 
remains on appeal, and it will be adjudicated herein.  


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran's claimed back disorder was not incurred in or 
aggravated by service, nor is it etiologically related to 
service.

2.  The preponderance of the evidence demonstrates that 
hypertension was not incurred in or aggravated by service, 
nor is it etiologically related to service.

3.  The preponderance of the competent medical evidence of 
record indicates that the veteran does not currently have any 
residuals of a head injury with concussion and skull 
fracture.  

4.  The preponderance of the competent medical evidence of 
record indicates that the veteran does not currently have any 
residuals of a nose fracture.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in such service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).

2.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
such service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 
3.303, 3.307, 3.309.  

3.  The evidence does not show residuals of a head injury 
with concussion and skull fracture incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 
3.303.

4.  The evidence does not show residuals of a nose fracture 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, SSOCs, and associated correspondence 
issued since the veteran filed his claims, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claims.  The veteran was 
advised that if he adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on his behalf.  
Additionally, the veteran was advised of the specific VCAA 
requirements in correspondence dated in September 2001.  The 
RO also advised the veteran of the evidence obtained and 
considered in deciding his claims in the rating decision 
dated in September 1999.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(requiring that VA advise claimants as to evidentiary 
development requirements of VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

II.  Factual background

A review of the service medical records discloses no 
complaints of, treatment for, or diagnosis of a 
cardiovascular disorder, hypertension, or a back disorder.  
There is no evidence of any defect of the nose.  There is 
also no documentation of a head injury with concussion and 
skull fracture.  The veteran's July 1962 separation 
examination contains the following notation: "[H]e was told 
of high blood pressure at one time several years ago.  All of 
his clinical evaluations were normal.  

VA outpatient treatment records dated from 1983 to 1991 show 
that the veteran was seen and diagnosed with various cardiac 
illnesses, which included angina, hypertension, and coronary 
artery disease.  A VA hospitalization report dated in 
December 1990 shows that the veteran was admitted for 
exacerbation of congestive heart failure.  He also underwent 
cardiac catheterization.  

VA outpatient treatment records dated from 1987 to 1989 show 
that the veteran was seen with complaints of low back pain.  
The diagnoses were spinal stenosis and degenerative joint 
disease, spine.  

The veteran submitted letters addressed to his spouse, which 
he had written while in service; however, the letters fail to 
mention any of the claimed disabilities.  He also submitted 
photographs: one was captioned as showing him on leave from a 
hospital in Tokyo in 1951, using a cane in his right hand; 
and the other was captioned as showing him receiving the 
Bronze Star in Tokyo in 1952.  

The veteran was accorded a VA general medical examination in 
February 1992.  He reported that he had sustained shrapnel 
wounds that included a broken nose.  He had remained in good 
health until about ten years before, when he had suffered a 
severe coronary heart attack and stroke.  The diagnoses were 
of hypertensive and arteriosclerotic cardiovascular disease 
with unstable angina.  

The veteran was accorded a VA neurological examination in 
February 1992.  The neurologic examination was entirely 
normal.  No neurological disease was found.  He also 
underwent a VA spine examination in February 1992.  He 
complained of a constant dull low back pain.  The diagnoses 
were chronic lumbosacral strain with pain on lifting, 
bending, or stressing the back, and mild low back pain, 
partially relieved by over-the-counter medications.  In 
addition, he was accorded a VA nose and sinus examination in 
February 1992.  The examination was unremarkable.  The 
diagnosis was right cerumen impaction.  

The RO requested several specialty examinations in 
conjunction with the current claims.  With regard to the 
issues of service incurrence, the RO asked that the examiners 
provide their professional opinions as to whether it is as 
likely as not that any of the claimed disorders arose in 
service.

The veteran was accorded a VA bones examination in October 
2001.  He reported that, while in Korea, he had broken both 
legs.  He said he was hospitalized and was in a body cast for 
a while.  His left leg was injured worse than his right.  He 
was in the cast on the left leg longer than he was on the 
right.  He had remained in the military for an additional 
number of years, until 1962, when he had a regular 
retirement.  He said he had occasional aching of the legs 
that might be due to his lower back pain.  He also stated 
that he was knocked out in 1950, and came to later.  He was 
unaware that he had sustained a head injury until he went to 
the barber about a week and half later and was told that he 
had a cut on his scalp.  His scalp was asymptomatic.  He 
apparently neurologically fully recovered, and, as noted 
above, remained in the service until he retired in 1962.  
When asked about his nose, he stated he did not know anything 
about that.  The diagnosis was of a normal nasal examination.  

The veteran was accorded a VA heart examination in October 
2001.  He reported that he had experienced heart trouble for 
at least thirteen or fourteen years.  He was currently taking 
medication for his heart.  The diagnoses were coronary heart 
disease, remote myocardial infarction, CABG remote, PTCA's 
remote, angina pectoris, and hypertension, under treatment.  
The examiner opined that the coronary disease and 
hypertension were less likely than not related to military 
service. 

A VA spine examination was also performed in October 2001.  
The veteran related his account of sustaining an injury to 
his back in Korea.  He said he had been hospitalized, but not 
for his back.  He had also hurt his back ten or twelve years 
before the examination, when he fell on an icy pavement.  He 
had continued to experience low back pain.  The diagnosis was 
degenerative bone and disc disease with right sciatica.  The 
examiner opined that the lumbar condition was less likely 
than not to be related to military service.  

The veteran also underwent a VA scars examination in October 
2001.  He reported that in 1950 he had sustained injuries to 
his legs and apparently a laceration to the scalp.  He 
reiterated how he had been unaware of this injury until his 
barber noticed it and informed him.  The scalp scar was not 
giving him any difficulty.  Physical examination and 
inspection of the scalp revealed no visible scar for the 
described laceration in 1950.  

III.  Pertinent law and regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. §§ 
3.303(a), 3.304 (2002). Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  That a disease or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues, which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).




A.  Service connection for back disorder

The veteran is seeking entitlement to service connection for 
a back disorder.  He essentially contends that his current 
back disorder is the result of injuries he sustained in 
service.

Having reviewed the complete record before us, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  In reaching this conclusion, we have 
found the most probative evidence of record to be the 
findings of the physician who conducted the veteran's October 
2001 VA examination.  After conducting a thorough review of 
the veteran's documented medical history, and recounting the 
various entries in his service medical records, the examiner 
concluded that the lumbar disorder was less likely than not 
related to military service.  The Board observes that the 
language employed by the examiner, "less likely than not", 
although not couched in ideal syntax, clearly indicates the 
examiner's opinion that the veteran's back disorder did not 
originate in service.  

The Board also notes that the veteran's service medical 
records do not reflect any treatment for a back disorder in 
service.  There is also no other evidence of record showing 
that the veteran was either diagnosed with or treated for a 
back disorder at any time during service.  Moreover, there is 
no evidence that any back disorder existed during the one-
year presumptive period after the veteran left active 
military service in 1962.  There is no objective medical 
evidence linking the veteran's current back disorder to an 
incident of active service or to incurrence during the one-
year presumptive period.

In view of the foregoing, and with all due respect for the 
veteran's contentions in this matter, the Board finds that 
the evidence of record does not warrant the grant of service 
connection for the claimed disorder.




B.  Service connection for hypertension

The service records themselves are negative for any 
documented diagnosis of hypertension, or medical notation of 
symptoms or findings related to the disorder.  The statement 
regarding what the veteran was told, transcribed on his 
separation examination, is not considered medical evidence, 
as the record does not support it.  There is also no 
competent evidence of a compensably manifested cardiovascular 
disorder, to include hypertension within the veteran's 
initial post-service year, so as to warrant presumptive 
service connection under 38 C.F.R. §§ 3.307, 3.309.

Rather, as shown in available records, VA physicians first 
diagnosed a cardiovascular disorder many years after service, 
sometime in the early 1980s.  None of the post-service 
medical evidence contains a competent opinion relating a 
cardiovascular disorder, to include hypertension, to the 
veteran's periods of service.  38 C.F.R. § 3.303(d).  To the 
contrary, during the veteran's VA compensation examination in 
October 2001, the examiner opined that it was less likely 
than not that coronary artery disease and hypertension were 
related to military service.  As above, this statement by the 
examiner clearly indicates that the medical record is against 
in-service incurrence.  Therefore, the claim of entitlement 
to service connection for hypertension must be denied.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.

Inasmuch as hypertension was not shown to be present until 
many years after the veteran's separation from service, and 
the current medical evidence does not provide a reasonable 
basis on which to associate his present diagnosis of 
hypertension with military service, a basis for a grant of 
service connection does not exist.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but we do not find the evidence is approximately balanced 
such as to warrant its application.




C. Service connection for residuals of a head injury
with concussion and skull fracture

Having reviewed the complete record in this case, the Board 
finds that the preponderance of the competent and probative 
evidence is against granting service connection for the 
residuals of a head injury, also claimed to have been 
accompanied by a concussion and a skull fracture.  In 
essence, the Board believes that the preponderance of the 
evidence supports the conclusion that the veteran does not 
currently have any residuals of such a head injury, with 
concussion and skull fracture.  

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the veteran's October 2001 
examination report, and VA treatment records, which are 
entirely negative for any diagnosis of any residuals of a 
head injury.  Although the veteran underwent numerous 
examinations for several other disabilities, there is no 
indication that any examiner has identified diagnostic 
evidence of residuals of a head injury with concussion and 
skull fracture.  

To the contrary, we note that the October 2001 VA examiner 
stated that there was no visible scar on the scalp, and 
radiographs of the skull taken in February 1992 revealed no 
evidence of a fracture or other abnormality.  The skull was 
normal.  Although the veteran may believe that he currently 
has residuals of a head injury with concussion and skull 
fracture, the Court has held that questions of medical 
diagnosis or causation require the expertise of a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, supra.

In summary, the Board finds that the preponderance of the 
evidence supports the conclusion that the veteran does not 
currently have residuals of a head injury with concussion and 
a skull fracture.  The Court has held that service connection 
may not be granted if a current disability does not exist.  
See Rabideau, Degmetich, supra.  



Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for the residuals of a head 
injury with a concussion and a skull fracture must be denied.

D.  Service connection for residuals of a fractured nose

Having reviewed the complete record in this case, the Board 
finds that the preponderance of the competent and probative 
evidence is against granting service connection for the 
claimed residuals of a fractured nose.  In essence, the Board 
believes that the preponderance of the evidence supports the 
conclusion that the veteran does not currently have any 
residuals of a fractured nose.  

In reaching this conclusion, the Board notes that the most 
probative evidence of record is the veteran's service medical 
records, and his post-service VA examination reports, and 
records, which are entirely negative for any diagnosis of any 
residuals of a fracture nose.  The veteran underwent 
examinations of the nose and sinus, and there is no 
indication that any examiner has identified diagnostic 
evidence of residuals of a fractured nose.  

The October 2001 examiner report revealed a normal nasal 
examination.  Moreover, during that same examination, the 
veteran reported that he could not recall anything regarding 
a nose disorder.  

In summary, the Board finds that the preponderance of the 
evidence supports the conclusion that the veteran does not 
currently have disabling residuals of a fractured nose.  The 
Court has held that service connection may not be granted if 
a current disability does not exist.  See Rabideau, 
Degmetich, supra.  Accordingly, the Board finds that the 
veteran's claim of entitlement to service connection for the 
residuals of a fractured nose must be denied.



ORDER

Entitlement to service connection for a back disorder is 
denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for residuals of head 
injury with concussion and skull fracture is denied.

Entitlement to service connection for residuals of a fracture 
of the nose is denied. 




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

